Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-8) in the reply filed on 06/09/2021 is acknowledged. The traversal is on the ground(s) that further search of an additive manufacturing powder particle would not require further search. This is not found persuasive because there would be a search burden since the powder particle is classified in B33Y70/00.
The applicant also points out there is not a search burden for the second proposed method (Group III). Respectfully, this is not found persuasive because there would be a search burden since the method of Claim 16 does not require an object to be formed as it is merely a method of treatment of particles; thus, it can encompass further search into C23C4/134. 
The requirement is still deemed proper and is therefore made FINAL.

	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-8 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
	
Claim(s) 1-8 are rejected under 35 U.S.C. § 103 and as being unpatentable over ARAI (US-20160332370-A1), hereinafter referred to as ARAI, as evidenced by of VERHEYDE (US-20110223351-A1), hereafter referred to as VERHEYDE, and further  evidenced by of ZHENG (“A COMBINATION OF CO2 LASER AND PLASMA SURFACE MODIFICATION OF POLY(ETHERETHERKETONE) TO ENHANCE OSTEOBLAST RESPONSE”; OF RECORD), hereafter referred to as ZHENG, in view of MOMO (US-20140176076-A1), hereinafter referred to as MOMO.
Regarding Claim 1, ARAI teaches a method for additive manufacturing  (Figure(s) 2) comprising:
treating additive manufacturing powder particles with plasma radiation (see where the surface modification treatment undergoes an atmospheric pressure plasma treatment, Paragraph(s) 0040-0041 and Figure(s) 2 and Claim 2); and 
exposing the treated additive manufacturing powder particles to laser energy of an additive manufacturing process so as to fuse the treated additive manufacturing particles to each other (see where the use of the surface modification treatment enhances the adhesion of the powder after the laser irradiation so non-crystalline resins may be used, Paragraph(s) 0045 and Figure(s) 2 and Claim 3), 
where treating the additive manufacturing powder particles with the plasma radiation increases laser energy absorption of the additive manufacturing powder particles (see where the use of functional groups added by the plasma surface treatment process is known to increase the surface energy of the sintering part relative to the resin powder to be joined and increases the wettability, Paragraph(s) 0039).  
However, ARAI 
where treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles so as to physically change orientations of respective additive manufacturing powder particles relative to the plasma radiation
In the same field of endeavor, MOMO teaches a powder that has added functional groups with vibration of the powder (Paragraph(s) 0167) as well as the following limitation(s): 	 
where treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles so as to physically change orientations of respective additive manufacturing powder particles relative to the plasma radiation (see where graphite oxide is separated into thin pieces through ultrasonic vibration by irradiation with thermal plasma, Paragraph(s) 0167) 
ARIA and MOMO are analogous in the field of powders treated with plasma. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ARAI'(s) powder with MOMO'(s) ultrasonic vibration, because this maintains the powder being separate after having functional groups added to it with plasma (MOMO, Paragraph(s) 0167). 


Regarding Claim 2, ARAI teaches the method of Claim 1, further comprising:
 forming, with the plasma radiation, functional groups on surfaces of the additive manufacturing powder particles with the plasma radiation (Paragraph(s) 0039, 0041 and Claim 2).  

Regarding Claim 3, ARAI
wherein the functional groups have a molecular vibrational frequency (The examiner considers that all functional groups have a molecular vibrational frequency. Please see ZHENG 4. Discussion Paragraph(s) 2 on Page(s) 84 where the laser treatment is used for micro structuring of a PEEK powder surface. ZHENG notes that the laser pulse hits the surface and creates a thermal effect. The photon is weakly absorbed by the polymer with the energy that has been absorbed and gets distributed to vibrational modes. ZHENG teaches that the material responds based on the laser wavelength and the type of material used.) corresponding to a laser wavenumber range of the laser energy of the additive manufacturing process (see where a CO2 laser is used depending on the absorption property of the resin powder such as in the case of powders that absorb infrared light depending on the wavelength of the light it absorbs, Paragraph(s) 0030).  

Regarding Claim 4, ARAI teaches the method of Claim 1, 
further comprising producing the laser energy with a carbon dioxide laser (Paragraph(s) 0030), 
wherein treating the additive manufacturing powder particles with plasma radiation forms hydroxyl functional groups on surfaces of the additive manufacturing powder particles (Paragraph(s) 0039. The examiner considers that a hydroxyl functional group is an oxygen functional group as evidenced by Claim 6 of the instant application. Further, the examiner notes that the applicant has claimed that plasma forms the hydroxyl functional groups. VERHEYDE teaches that plasma can create hydroxyl functional groups with using oxygen as the plasma-forming gas in Paragraph(s) 0057. Because the applicant has not claimed oxygen gas, and ARAI teaches that oxygen functional groups are capable of being formed. ARAI likely uses oxygen as the plasma-forming gas as it is capable of adding carboxyl, ether, and other oxygen functional groups.).  

Regarding Claim 5, ARAI teaches the method of Claim 1, 
wherein treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles (This limitation is interpreted broadly so as to encompass molecular vibrations as well as mechanical vibrations. The examiner considers that in order for plasma to introduce functional groups such as oxygen functional groups like carboxyls, the molecular bonds would have to be agitated, or vibrated to increase the energy for an oxidation reaction. ZHENG describes a process of generating plasma using a radio-frequency generator in 2.2 Plasma Polymerization Page(s) 80. The examiner considers this to be an agitation process that is inherent to adding functional groups to polymers through plasma. The examiner notes that this process does not include the structure of a mechanical vibrator, fluid agitation, sonic vibrator in Paragraph(s) 0034 of the instant specification.) .  

Regarding Claim 6, ARAI teaches the method of Claim 1, 
wherein treating the additive manufacturing powder particles with the plasma radiation forms one or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) more of oxygen functional groups, carboxyl functional groups, hydroxyl functional groups, ester functional groups, and ether functional groups on surfaces of the additive manufacturing powder particles (Paragraph(s) 0039.).  

Regarding Claim 7, ARAI teaches the method of Claim 1, 
wherein a type (Please see the 35 U.S.C. § 112(b) rejection, above.) of the plasma radiation treating the additive manufacturing powder particles depends on a type (Please see the 35 U.S.C. § 112(b) rejection, above.) of laser energy of the additive manufacturing process (The examiner notes that the application only presents a carbon dioxide laser for the addition of functional groups to the additive manufacturing particles. However, ARAI teaches that a UV laser can be used, Paragraph(s) 0074, and this depends on the wavelength of light the build material can absorb, Paragraph(s) 0030. ARAI further teaches a YAG laser and a semiconductor laser may be used in addition to the CO2 laser, Paragraph(s) 0030.).  

Regarding Claim 8, ARAI teaches the method of Claim 1, 
wherein the additive manufacturing process is a selective laser sintering additive manufacturing process (abstract, Paragraph(s) 0034, Figure(s) 2, Paragraph(s) 0037).

Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. § 103 and as being unpatentable over VERHEYDE (US-20110223351-A1), hereafter referred to as VERHEYDE, and further  evidenced by of ZHENG (“A COMBINATION OF CO2 LASER AND PLASMA SURFACE MODIFICATION OF POLY(ETHERETHERKETONE) TO ENHANCE OSTEOBLAST RESPONSE”; OF RECORD), hereafter referred to as ZHENG, in view of MOMO (US-20140176076-A1), hereinafter referred to as MOMO.
Regarding Claim 1, VERHEYDE teaches a method for additive manufacturing comprising (abstract):
	-	 treating additive manufacturing powder particles with plasma radiation (title, abstract); and 
(title, abstract),
	-	 where treating the additive manufacturing powder particles with the plasma radiation increases laser energy absorption of the additive manufacturing powder particles (Paragraph(s) 0071).
However, VERHEYDE does not teach the following limitation(s): 	
where treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles so as to physically change orientations of respective additive manufacturing powder particles relative to the plasma radiation
In the same field of endeavor, MOMO teaches a powder that has added functional groups with vibration of the powder (Paragraph(s) 0167) as well as the following limitation(s): 	 
where treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles so as to physically change orientations of respective additive manufacturing powder particles relative to the plasma radiation (see where graphite oxide is separated into thin pieces through ultrasonic vibration by irradiation with thermal plasma, Paragraph(s) 0167) 
VERHEYDE and MOMO are analogous in the field of powders treated with plasma. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify VERHEYDE'(s) powder with MOMO'(s) ultrasonic vibration, because this maintains the powder being separate after having functional groups added to it with plasma (MOMO, Paragraph(s) 0167). 
 
Regarding Claim 2, VERHEYDE teaches the method of Claim 1,
(Paragraph(s) 0071, 0039, 0040, 0025, 0057),
	-	 with the plasma radiation (Paragraph(s) 0071, 0039, 0040, 0025, 0057),
	-	 functional groups on surfaces of the additive manufacturing powder particles with the plasma radiation (Paragraph(s) 0071, 0039, 0040, 0025, 0057).
 
Regarding Claim 3, VERHEYDE teaches the method of Claim 2,
	-	 wherein the functional groups have a molecular vibrational frequency corresponding to a laser wavenumber range of the laser energy of the additive manufacturing process (Paragraph(s) 0077. The examiner considers that all functional groups have a molecular vibrational frequency. Please see ZHENG 4. Discussion Paragraph(s) 2 on Page(s) 84 where the laser treatment is used for micro structuring of a PEEK powder surface. ZHENG notes that the laser pulse hits the surface and creates a thermal effect. The photon is weakly absorbed by the polymer with the energy that has been absorbed and gets distributed to vibrational modes. ZHENG teaches that the material responds based on the laser wavelength and the type of material used.).
 
Regarding Claim 5, VERHEYDE teaches the method of Claim 1,
	-	 wherein treating the additive manufacturing powder particles with plasma radiation includes agitating the additive manufacturing powder particles (Paragraph(s) 0057-0058. This limitation is interpreted broadly so as to encompass molecular vibrations as well as mechanical vibrations. The examiner considers that in order for plasma to introduce functional groups such as oxygen functional groups like carboxyls, the molecular bonds would have to be agitated, or vibrated to increase the energy for an oxidation reaction. ZHENG describes a process of generating plasma using a radio-frequency generator in 2.2 Plasma Polymerization Page(s) 80. The examiner considers this to be an agitation process that is inherent to adding functional groups to polymers through plasma. The examiner notes that this process does not include the structure of a mechanical vibrator, fluid agitation, sonic vibrator in Paragraph(s) 0034 of the instant specification. ).
 
Regarding Claim 6, VERHEYDE teaches the method of Claim 1,
	-	 wherein treating the additive manufacturing powder particles with the plasma radiation forms one or (The examiner considers that the term “or” requires only one limitation must be met.) more of oxygen functional groups (Paragraph(s) 0057),
	-	 carboxyl functional groups (Paragraph(s) 0057),
	-	 hydroxyl functional groups (Paragraph(s) 0057),
	-	 ester functional groups (Paragraph(s) 0059), and 
	-	ether functional groups on surfaces of the additive manufacturing powder particles (Paragraph(s) 0059).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG (US-20050288813-A1) teaches the method, the plasma radiation, the molecular vibrational frequency, the laser wavenumber range, the laser energy, the selective laser sintering additive manufacturing process, the agitation, polystyrene, polymethylacrylate, and the following functional groups: ester functional groups, and ether functional groups (Figure(s) 1 and Paragraph(s) 0061, 0101 and abstract); however, YANG fails to anticipate or show as obvious in combination or alone the feature of the following functional groups: oxygen functional groups, carboxyl Page 2 of 8US Ser. No. 16/429,845Resp. to Restriction/Election dated April 26, 2021 Atty. Docket No. 18-1877-US-NP / 1200-015714-US (PAR) functional groups, hydroxyl functional groups.
O’NEILL (US-20090202739-A1) teaches the plasma radiation, the functional groups, a vibratory atomizer during plasma radiation (Paragraph(s) 0031).
NG (US-20170021419-A1) teaches the method, the plasma radiation (Paragraph(s) 0063), the laser energy (Paragraph(s) 0063), the (Paragraph(s) 0065), the selective laser sintering additive manufacturing process (Paragraph(s) 0069); however, NG fails to anticipate or show as obvious in combination or alone the feature of the agitation, the laser wavenumber range, the molecular vibrational frequency, and the following functional groups: oxygen functional groups, carboxyl Page 2 of 8US Ser. No. 16/429,845Resp. to Restriction/Election dated April 26, 2021 Atty. Docket No. 18-1877-US-NP / 1200-015714-US (PAR)functional groups, hydroxyl functional groups, ester functional groups, and ether functional groups.
HSIEH (US-20180187310-A1) the plasma radiation, the functional groups on the build material and removal of the functional groups (Paragraph(s) 0005, 0051, 0090).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666. The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                  
 /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743